Citation Nr: 1515524	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for degenerative joint disease of the thoracolumbar spine.

3. Entitlement to service connection for major depressive disorder.

4. Entitlement to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to November 1980.  He had subsequent service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of service connection for major depressive disorder and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his February 2015 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to service connection for a neck disability; there are no questions of fact or law in this matter remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for a neck disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In February 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to service connection for a neck disability.  He also submitted his request in writing at the hearing  As the Veteran has withdrawn his appeal on this issue, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to service connection for a neck disability is dismissed.
REMAND

The Board finds that a remand is necessary to afford the Veteran a new VA examination to clarify whether he has a diagnosed back condition other than degenerative joint disease that is related to back injuries incurred during a period of active duty for training (ACDUTRA) in May 2008.

The Veteran's last VA examination was in August 2009, and numerous medical records have been added to the Veteran's file since that time.

In December 2009 the Veteran underwent a medical evaluation in connection with his Social Security disability claim at which he was diagnosed with chronic thoracic and lumbosacral strain.

Private treatment records from 2010 to 2011 note a diagnosis of chronic pain syndrome with regards to the Veteran's complaint of back pain, while stating that the Veteran reports having been diagnosed with degenerative disc disease.

A private doctor offered an opinion in January 2011 that the Veteran currently has low back and thoracic spine pain.  He stated that there is evidence of back sprain or strain related to the injuries the Veteran experienced during his period of ACDUTRA in 2008.  Although he opined that the Veteran's current thoracolumbar spine problems are a direct result of the injuries he sustained during ACDUTRA, it is unclear what current diagnosed condition he is attributing to the ACDUTRA injuries.

The Veteran was seen for a neurological consultation in February 2012.  The doctor's impression was "all over spine pain."

As the Veteran contends his depression is secondary to his back pain, the Board finds that both that claim and his claim for TDIU are inextricably intertwined and must also be remanded.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The VA examiner is asked to diagnose all current back conditions, and for each, to opine as to whether the condition is causally or etiologically a result of the Veteran's May 2008 back injuries during a period of ACDUTRA.  

A rationale for any opinion advanced must be provided, and the examiner should address the private medical records, including the January 2011 private medical opinion.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


